Citation Nr: 1422657	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  07-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to the service-connected diabetes mellitus, type II or posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 40 percent for right upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 30 percent for left upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II.

6.  Entitlement to an initial compensable rating for right facial cranial nerve impairment due to Parkinson's disease.

7.  Entitlement to an initial compensable rating for left facial cranial nerve impairment due to Parkinson's disease.

8.  Entitlement to an effective date earlier than December 4, 2007, for the grant of service connection for bilateral upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II.

9.  Entitlement to an effective date earlier than December 4, 2007, for the grant of service connection for bilateral lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II.

10.  Entitlement to an effective date earlier than December 4, 2007, for the grant of service connection for bilateral facial cranial nerve impairment due to Parkinson's disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, August 2008 and September 2011 rating decisions of the VA Regional Office (RO) in Lincoln, Nebraska.  

In a June 2009 decision, the Board declined to reopen the Veteran's hypertension claim on a direct basis and as secondary to service-connected diabetes mellitus.  The Board also denied service connection for hypertension as secondary to PTSD and herbicide exposure.  Additionally, the Board denied the Veteran's claim of entitlement to service connection for a disability manifested by tremors of the arms, hands, and legs as well as entitlement to service connection for tinnitus and fibromyalgia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision issued in July 2011, the Court vacated and remanded the Board's decision with regard to the hypertension and tremors claims and upheld the Board's decision with regard to the tinnitus and fibromyalgia claims.

While the claims were pending before the Board, the RO reconsidered the Veteran's claim of entitlement to service connection for tremors of the arms, hands, and legs and granted service connection for Parkinson's disease with insomnia to include PTSD associated with herbicide exposure in a rating decision dated September 2011.  In an October 2012 brief, the Veteran's attorney noted that the Veteran's appeal had been satisfied as to that issue. 

The September 2011 rating decision also granted service connection for right and left upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, right and left lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, and right and left facial cranial nerve impairment due to Parkinson's disease.  In addition to a previously perfected appeal as to the initial ratings assigned, the Veteran disagreed with the assigned effective dates and perfected his appeals by filing a timely substantive appeal (VA Form 9) in March 2014.  As such, the Board has jurisdiction of these issues.

In the July 2011 Memorandum Decision, the Court indicated that the Board had not properly adjudicated the Veteran's implicit claim of entitlement to service connection for muscle and joint pain as secondary to service-connected PTSD.  The Board issue previously referred this issue to the Agency of Original Jurisdiction (AOJ) for adjudication in December 2012.  It does not appear that the AOJ has yet addressed this issue and it is again referred to the AOJ for adjudication.  Additionally, the Board previously referred the issue of entitlement to an effective date prior to February 9, 2011, for the grant of service connection for Parkinson's disease.  See the attorney letter dated September 2012.  As this issue also has not been adjudicated by the AOJ, the Board must again refer it to the AOJ for appropriate action.

The service connection and initial rating claims were remanded by the Board in December 2012 to obtain additional treatment records and to afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's hypertension existed prior to his diabetes mellitus, type II.  

2.  A January 2013 VA examination report shows that the Veteran began taking medication for his blood pressure in 2002, the same year he was diagnosed with diabetes mellitus, type II.

3.  The evidence of record, particularly the January 2013 VA examiner's opinion, shows that the Veteran's hypertension is as likely as not aggravated by the service-connected diabetes mellitus, type II.

4.  The right upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II has not resulted in severe incomplete paralysis.

5.  The left upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II has not resulted in severe incomplete paralysis.

6.  The right lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II has not resulted in moderate incomplete paralysis.

7.  The left lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II has not resulted in moderate incomplete paralysis.

8.  The right facial cranial nerve impairment due to Parkinson's disease has not resulted in moderate incomplete paralysis.

9.  The left facial cranial nerve impairment due to Parkinson's disease has not resulted in moderate incomplete paralysis.

10.  An original claim for service connection for tremors in hands, arms, and legs was filed on November 13, 2007.  

11.  The Veteran experienced tremors as early as 2002; the earliest confirmed diagnosis of Parkinson's disease is a VA treatment record dated December 4, 2007.

12.  In September 2011, the RO granted service connection for bilateral upper extremity impairment, bilateral lower extremity impairment, and bilateral facial cranial nerve impairment, all due to Parkinson's disease from December 4, 2007.  

13.  There is no communication of record prior to November 13, 2007, that can be construed as a formal or informal claim for VA compensation benefits based on disabilities due to Parkinson's disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2.  The criteria for an initial rating in excess of 40 percent for right upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8513 (2013).

3.  The criteria for an initial rating in excess of 30 percent for left upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8513 (2013).

4.  The criteria for an initial rating in excess of 10 percent for right lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8520 (2013).

5.  The criteria for an initial rating in excess of 10 percent for left lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8520 (2013).

6.  The criteria for an initial compensable rating for right facial cranial nerve impairment due to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8207 (2013).

7.  The criteria for an initial compensable rating for left facial cranial nerve impairment due to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8207 (2013).

8.  The criteria for an effective date of November 13, 2007, but no earlier, for the grant of service connection for bilateral upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

9.  The criteria for an effective date of November 13, 2007, but no earlier, for the grant of service connection for bilateral lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

10.  The criteria for an effective date of November 13, 2007, but no earlier, for the grant of service connection for bilateral facial cranial nerve impairment due to Parkinson's disease have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the fully favorable determination in the service connection issue being decided herein, no discussion of compliance with VA's duty to notify and assist is necessary with respect to this issue.

As for the other issues being adjudicated herein, the Veteran was notified in letters dated in December 2007, April 2008, and January 2011 regarding the type of evidence necessary to establish his claims.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  All of the letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's initial rating and earlier effective date claims arise from his disagreement with the initial ratings and effective dates assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for a disability rating and an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in June 2009, March 2010, February 2011 and January 2013 with a May 2013 addendum.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

For the reasons set forth in the findings of fact regarding the issue of service connection for hypertension, the Board is granting that issue in full.  Accordingly, the following analysis will focus on the remaining issues on appeal.  

	A.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
		1.  Bilateral Upper Extremities

The Veteran's right upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II is rated as 40 percent disabling while his left upper extremity impairment is rated as 30 percent disabling under 38 C.F.R. § 4.124a, DC 8513, which evaluates impairment from paralysis of all radicular groups.  The Veteran is right-handed; consequently the ratings for the major arm apply to his right upper extremity while the ratings for the minor arm apply to his left upper extremity.

Pursuant to DC 8513, moderate incomplete paralysis warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  38 C.F.R. § 4.124a, DC 8513 (2013).  Severe incomplete paralysis warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm..  Id.  Complete paralysis warrants a 90 percent rating for the major arm and an 80 percent rating for the minor arm.  Id.

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

A December 2007 record shows that the Veteran had a mild tremor present on rest and no tremor while moving extremities, but it came back on sustained posture.  There was no sensory deficit and muscle strength in upper extremities was intact.  Coordination finger to nose was intact.  He had mild bradykinesia and minimal  cogwheel rigidity on the right arm and only with enforcement.  He had decreased arm swinging with gait and the tremor became clear on the left side while walking.  A June 2008 treatment record again shows that the Veteran had a very mild tremor on rest and no tremor while moving extremities, but it came back on sustained posture.  There was no sensory deficit and muscle strength in upper extremities was intact.  Coordination finger to nose was intact.  He had mild bradykinesia and no cogwheel rigidity.  An October 2008 record shows that the Veteran had difficulty with fine movements of the hands.  There was a left upper extremity intermittent moderate tremor.  Most of the time, however, it was not present.  A January 2009 treatment record showed the same findings as in June 2008, except it shows that the Veteran's tremor was bilateral with right greater than left, his bradykinesia was right greater than left, and he had decreased arm swing on the right side with gait.

At a VA examination in June 2009, the Veteran's bilateral upper extremities were normal in temperature and color with no trophic changes.  There were no ulcers and radial pulses were normal.  There was no motor loss.  His deep tendon reflexes were 1+ bilaterally.  His disability had no effect on chores, shopping, traveling, feeding, bathing, dressing, toileting and grooming; a mild effect on driving; a moderate effect on exercise and recreation; and a severe effect on sports.  The Veteran reported that his hands had been bothering him with constant numbness and tingling that occurred daily.  He reported dropping things in the past, likely due to carpal tunnel syndrome of which he had repaired, but his hands were still numb.  The Veteran had mild decrease in sensation with light touch, pinprick and monofilament testing of the hands.  There was no muscle wasting and no evidence of any skin change.  His grasp was slightly decreased on the left side.

A December 2009 record shows that the Veteran had decreased arm swing on the right side with his gait.  He had mild bradykinesia right greater than left and no cogwheel rigidity.  His tremor was mild on rest and was bilateral postural/action.  There was no sensory deficit; muscle strength in upper extremities was intact; and coordination finger to nose was intact.  

At a VA examination in March 2010, the Veteran's bilateral upper extremities were normal in temperature and color.  There were no trophic changes or ulcers and radial pulses were normal.  There was no motor loss.  Deep tendon reflexes were 1+ bilaterally.  The Veteran reported constant numbness and tingling in both hands.  He reported numbness and impaired coordination with decreased dexterity and strength in his hands.  There was no muscle atrophy or abnormal muscle tone or bulk.  There were no tremors, tics or other abnormal movements.  The examiner noted that motor exams were normal and that the Veteran had decreased sensation in hands as per previous exams.  Reflexes were opined to be normal.  The disability was opined to have no effect on feeding, bathing, dressing, toileting, and grooming; a mild effect on chores and traveling; a moderate effect on shopping, exercise, and recreation; and a severe effect on sports.  

A September 2010 record shows that the Veteran's muscle strength in his upper extremities was normal.  Muscle tone was slightly increased with cogwheeling worse on the left.  Coordination finger to nose was normal except for mild intention tremor.  The Veteran's Parkinson's disease was opined to be mild.

The Veteran was afforded a VA examination in February 2011.  There was no bradykinesia.  He had mild bilateral upper extremity tremors and mild bilateral upper extremity muscle rigidity and stiffness.  

An April 2011 treatment record shows that the Veteran had a mild resting tremor on the left, pronation-supination.  He had mild cogwheel rigidity, left greater than right.  Muscle strength in upper extremities and coordination finger to nose were intact.  His Parkinson's was opined to be mild.  An August 2011 record shows that he had mild decrease in arm movement when walking.  Cogwheel rigidity was present with distraction.  He had a left-sided pill-rolling tremor, which was more prominent when he was distracted.  He had mild bradykinesia with finger tapping.  Muscle strength in upper extremities and coordination finger to nose were intact.  

In his January 2012 notice of disagreement (NOD), the Veteran's representative reported that he has difficulty with manipulation of small objects such as coins.  He has difficulty tying his shoes and with zippers and buttons.  The Veteran also has tremors of the hands causing him to drop things and causes some difficulty with drinking.  

At a VA examination in January 2013, the Veteran reported tingling/numbness in his hands.  He reported being active in the gym; the examiner opined that the Veteran was very physically fit.  The Veteran's reported symptoms include mild constant pain, mild paresthesias and/or dysesthesias, and mild numbness of the bilateral upper extremities.  He had normal muscle strength of 5/5 throughout his bilateral upper extremities.  There was no muscle atrophy.  Reflexes were normal of 2+ throughout his bilateral upper extremities.  Sensory examination was normal for the bilateral shoulders and decreased for the bilateral inner/outer forearms and right hand/fingers.  There were no trophic changes of the bilateral upper extremities.  The only nerves impaired were the bilateral median nerves.  The examiner opined that the Veteran had moderate incomplete paralysis in both upper extremities.  The examiner noted that the Veteran had dexterity problems of both hands.  The examiner also noted that a recent EMG revealed "mild" bilateral median neuropathies.  The examiner opined that most deficits in both upper extremities were with sensory function and not with motor function.  

Based on a review of the evidence, the Board concludes that initial ratings in excess of 40 percent for the right upper extremity and in excess of 30 percent for the left upper extremity are not warranted.  The evidence fails to show that the Veteran's bilateral upper extremity impairment results in severe incomplete paralysis in each extremity.  Throughout this appeal, the Veteran's muscle strength has been normal as shown in the treatment records and VA examinations.  None of his records or examinations has shown muscle atrophy or trophic changes.  The impairment shown on examinations has been sensory with pain, numbness, and paresthesias and/or dysesthesias, all of which were reported to be mild at the January 2013 VA examination.  The tremors shown in the treatment records were noted to be mild except in October 2008 when it was moderate; however, that record shows that it was not present most of the time.  The treatment records also show that the Veteran's coordination finger to nose was intact.  Additionally, the January 2013 examiner specifically opined that the Veteran's bilateral upper extremity impairment resulted in moderate incomplete paralysis.  Furthermore, the January 2013 examiner opined that most deficits in both upper extremities were with sensory function and not with motor function.

In light of the Veteran's tremors being mild; muscle strength being normal with no atrophy; and mild sensory impairment, the Board is unable to conclude that the impairment of the Veteran's bilateral upper extremities approximates severe incomplete paralysis.  The January 2013 examiner's opinion supports the Board's finding that higher initial ratings are not warranted.  Although some examinations have shown impaired reflexes, when considering the totality of the Veteran's symptoms as discussed above, the evidence still fails to show severe incomplete paralysis of the bilateral upper extremities.  No medical professional has provided any such opinion indicating that the Veteran's symptomatology is best characterized as severe incomplete paralysis.    

In finding that higher ratings are not warranted, the Board acknowledges the Veteran's reported impairments in the January 2012 NOD.  However, even with considering his subjective complaints, the objective findings as shown in the treatment records and on examinations does not indicate that the Veteran's bilateral upper extremity impairment results in severe incomplete paralysis as discussed above.  

For these reasons, the Board finds that the criteria for an initial rating of in excess of 40 for the right upper extremity and in excess of 30 percent for the left upper extremity have not been met.  

		2.  Bilateral Lower Extremities

The Veteran's bilateral lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II is rated as 10 percent disabling for each extremity under 38 C.F.R. § 4.124a, DC 8520, which evaluates impairment from paralysis of the sciatic nerve.  

Pursuant to DC 8520, mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, DC 8520(2013).  Moderate incomplete paralysis warrants a 20 percent rating.  Id.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Id.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Id.  Complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost warrants an 80 percent rating.  Id.

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

A December 2007 record shows that the Veteran did not have a shuffling gait and completed a 360 degree turn in four steps.  He had a mild tremor present on rest and no tremor while moving extremities, but it came back on sustained posture.  There was no sensory deficit and muscle strength in lower extremities was intact.  Coordination heel to shin was intact.  He had mild bradykinesia.  A June 2008 treatment record shows that the Veteran had a mild shuffling gait.  He could make a 360 degree turn in four steps.  He had mild bradykinesia and no cogwheel rigidity.  He had a very mild tremor on rest and no tremor while moving extremities, but it came back on sustained posture.  There was no sensory deficit and muscle strength in lower extremities was intact.  Coordination heel to shin was intact.  A January 2009 treatment record showed the same findings as in June 2008, except it shows that the Veteran's tremor was bilateral with right greater than left and his bradykinesia was right greater than left.

A June 2009 VA examination shows that the temperature and color of his bilateral lower extremities were normal.  There were no trophic changes or ulcers and dorsalis pedis and posterior tibial pulses were normal bilaterally.  Deep tendon reflexes were 1+ throughout his bilateral lower extremities.  Babinski sign was normal bilaterally.  His disability had no effect on chores, shopping, traveling, feeding, bathing, dressing, toileting and grooming; a mild effect on driving; a moderate effect on exercise and recreation; and a severe effect on sports.  The Veteran reported that his feet had been bothering him with constant numbness and tingling that occurred daily.  His feet hurt much more in the winter, especially when he had his construction duties, because that required repetitive use with pedals.  The Veteran had mild decrease in sensation with light touch, pinprick and monofilament testing of the feet.  There was no muscle wasting and no evidence of any skin change.  

A December 2009 record shows that the Veteran had no significant shuffling gait but decreased arm swing on the right side.  He had mild bradykinesia right greater than left and no cogwheel rigidity.  His tremor was mild on rest and was bilateral postural/action.  There was no sensory deficit; muscle strength in lower extremities was intact; and coordination heel to shin was intact.  

At a March 2010 VA examination, the Veteran's bilateral lower extremities were normal in temperature and color with no trophic changes or ulcers.  Dorsalis pedis and posterior tibial pulses were normal bilaterally.  Deep tendon reflexes were 1+ throughout his bilateral lower extremities in the diabetes mellitus, type II examination, but were 2+ bilaterally on the peripheral nerve examination.  Babinski sign was normal bilaterally.  There was no motor loss.  The Veteran reported that he could walk distances, but had difficulty with dexterity and walking on uneven services.  He reported constant numbness and tingling in both feet.  There was no muscle atrophy; no abnormal muscle tone or bulk; and no tremors, tics or other abnormal movements.  Gait and balance were normal.  The Veteran had decreased sensation in feet as per previous exams.  Reflexes were normal.  The disability was opined to have no effect on feeding, bathing, dressing, toileting, and grooming; a mild effect on chores and traveling; a moderate effect on shopping, exercise, and recreation; and a severe effect on sports.  

A September 2010 record shows that the Veteran's gait had a good stride length, but slow and wide base.  There was no arm swing with pill rolling tremor of the left hand.  He could complete a 360 turn in four steps.  Muscle strength in his lower extremities was normal.  Muscle tone was slightly increased with cogwheeling worse on the left.  The Veteran's Parkinson's disease was opined to be mild.

The Veteran was afforded a VA examination in February 2011.  He had mild balance impairment and mild bilateral lower extremity muscle rigidity and stiffness. There was no bradykinesia or tremors.  

An April 2011 treatment record shows that the Veteran had a wide-based gait and shuffled mildly.  He completed a 360 degree turn in three steps.  He had mild cogwheel rigidity, left greater than right.  Postural reflexes were normal.  He had a mild tremor at rest on the left, pronation-supination.  Muscle strength in lower extremities and coordination heel to shin were intact.  His Parkinson's was opined to be mild.  An August 2011 record shows that he had no shuffling gait and could complete a 360 degree turn in three steps.  Cogwheel rigidity was present with distraction.  He had a left-sided pill-rolling tremor, which was more prominent when he was distracted.  He had mild bradykinesia with toe tapping.  Muscle strength in lower extremities and coordination heel to shin were intact.  

In the January 2012 NOD, the Veteran's representative reported that he shuffles when he walks and his pace is slowed by the Parkinson's causing him difficulty in keeping up with others.  He reported that his legs are weaker than they used to be.  The Veteran reported having numbness and coldness of the feet, and that he has difficulty walking on uneven ground or in grass.  

The Veteran was afforded a VA examination in January 2013.  He reported that his feet were "numb all the time."  The Veteran was active in the gym and jogged lightly around the track at the gym almost daily.  His symptoms included mild constant pain, mild paresthesias and/or dysesthesias, and mild numbness in his bilateral lower extremities.  He had normal muscle strength of 5/5 throughout his bilateral lower extremities and no muscle atrophy.  Deep tendon reflexes were normal of 2+ bilaterally.  Sensory examination was normal for his bilateral thighs/knees and decreased for his lower legs/ankles and feet/toes.  He had trophic changes of a loss of hair on his lower extremities.  His gait was mildly wide based.  The only nerves affected were the sciatic nerves, which the examiner opined had mild incomplete paralysis.  No assistive devices were used.  The examiner noted that the Veteran had slowed ambulation.  The examiner noted that a recent EMG revealed "mild" radiculopathy.  The examiner opined that most deficits in both lower extremities were with sensory function and not with motor function.  The examiner opined that the Veteran's lower extremity disabilities were mild based on objective clinical findings.  

Based on a review of the evidence, the Board concludes that initial ratings in excess of 10 percent for each lower extremity are not warranted.  The evidence fails to show that the Veteran's bilateral lower extremity impairment results in moderate incomplete paralysis in each extremity.  Throughout this appeal, the Veteran's muscle strength has been normal as shown in the treatment records and VA examinations.  None of his records or examinations has shown muscle atrophy.  The impairment shown on examinations has been sensory with pain, numbness, and paresthesias and/or dysesthesias, all of which were reported to be mild at the January 2013 VA examination.  The tremors shown in the treatment records were noted to be mild.  The treatment records also show that the Veteran's coordination heel to shin was intact.  Additionally, the January 2013 examiner specifically opined that the Veteran's bilateral lower extremity impairment resulted in mild incomplete paralysis.  The examiner also opined that most deficits in both lower extremities were with sensory function and not with motor function.

In light of the Veteran's tremors being mild; muscle strength being normal with no atrophy; and mild sensory impairment, the Board is unable to conclude that the impairment of the Veteran's bilateral lower extremities approximates moderate incomplete paralysis.  The January 2013 examiner's opinion supports the Board's finding that higher initial ratings are not warranted.  

The Board acknowledges that some examinations have shown impaired reflexes and that the Veteran has an impaired gait.  However, when considering the totality of the Veteran's symptoms as discussed above, the evidence still fails to show moderate incomplete paralysis.  The January 2013 examiner noted the Veteran's impaired gait, yet still opined that the Veteran had mild incomplete paralysis based on clinical findings.  As such, the evidence fails to show that the Veteran's impairment of the bilateral lower extremities approximates moderate incomplete paralysis.  No medical professional has provided any such opinion that the Veteran's symptomatology is best characterized as moderate incomplete paralysis.

In finding that higher ratings are not warranted, the Board acknowledges the Veteran's reported impairments in the January 2012 NOD.  However, even with considering his subjective complaints, the objective findings as shown in the treatment records and on examinations does not indicate that the Veteran's bilateral lower extremity impairment results in moderate incomplete paralysis as discussed above.
For these reasons, the Board finds that the criteria for initial ratings in excess of 10 percent for the right and left lower extremities have not been met.  

		3.  Bilateral Facial Cranial Nerves

The Veteran's bilateral facial cranial nerve impairment due to Parkinson's disease is rated as zero percent disabling for right and left nerves under 38 C.F.R. § 4.124a, DC 8207, which evaluates impairment from paralysis of cranial nerves.  

Pursuant to DC 8207, moderate incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, DC 8207(2013).  Severe incomplete paralysis warrants a 20 percent rating.  Id.  Complete paralysis warrants a 30 percent rating.  Id.

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

VA examinations in June 2009 and March 2010 show that his cranial nerves were normal.  The Veteran was afforded a VA examination in February 2011.  Examination showed no loss of automatic movements and no speech changes.  He had no loss of smell and no difficulty chewing/swallowing.  

In the January 2012 NOD, the Veteran's representative reported that the Veteran occasionally bites his lip or the inside of his cheek while eating.  

The Veteran was also afforded a VA examination in January 2013.  The examiner opined that the severity of the right and left facial cranial nerve impairment was not disabling.  Cranial nerve testing revealed "mild" sensory deficits of the facial nerve.  The Veteran's symptoms included mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of his lower face.  The examiner opined that the Veteran had some "mild" decreased sensation to light and sharp discrimination in the lower face region.  The examiner noted that the examination template only offered "moderate" under "incomplete paralysis," but it was his opinion that it was "mild."  Muscle strength testing was normal for all cranial nerves.  Sensory examination was normal.  The examiner checked off the box on the examination template that the Veteran had "incomplete, moderate" impairment of cranial nerve VII bilaterally.  In the opinion portion of the examination report, the examiner reiterated that the Veteran had mild evidence of facial nerve disability.  The rationale was that it was based on clinical findings, objective data, medical literature support, review of claims files and records, and their years as a disability examiner.  

His treatment records repeatedly show that examination of cranial nerves II-XII was normal.  They also show mildly decreased facial expressions.

Based on a review of the evidence, the Board concludes that initial compensable ratings for bilateral facial cranial nerve impairment are not warranted.  The Veteran's treatment records and VA examinations fail to show that his bilateral facial cranial nerve impairment results in moderate incomplete paralysis.  His treatment records repeatedly showed that examination of his cranial nerves as normal, weighing against a finding of moderate incomplete paralysis.  They also showed that his facial expressions were only "mildly" decreased, which also does not support a finding that he has moderate incomplete paralysis.  Examination in January 2013 revealed mild impairment.  The Board acknowledges that the examiner checked off the box in the examination template indicating that the Veteran had moderate incomplete paralysis.  However, the examiner stressed that the Veteran had "mild" impairment but that there was no such option in the examination template.  Therefore, while the template indicates that the Veteran had moderate incomplete paralysis, the actual opinion of the examiner was that the Veteran's facial cranial nerve impairment was mild.  

In this case, given the normal cranial nerves shown on examination in the Veteran's treatment records; the lack of findings showing any impairment in February 2011; and the January 2013 examination showing that the Veteran's intermittent pain, mild paresthesias and/or dysesthesias, and numbness were all mild, the Board concludes that the Veteran's facial cranial nerve disabilities do not equate to moderate incomplete paralysis, required for a compensable rating.  No medical professional has provided any such opinion indicating that the Veteran's symptomatology is best characterized as moderate incomplete paralysis.  

In finding that higher ratings are not warranted, the Board acknowledges the Veteran's reported impairments in the January 2012 NOD.  However, even with considering his subjective complaints, the objective findings as shown in the treatment records and on examinations does not indicate that the Veteran's bilateral facial cranial nerve impairment results in moderate incomplete paralysis as discussed above.

For these reasons, the Board finds that the criteria for initial compensable ratings for the right and left facial cranial nerve impairment have not been met.  

      4.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral upper extremities, bilateral lower extremities, and bilateral facial cranial nerve symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's bilateral upper extremities, bilateral lower extremities, and bilateral facial cranial nerve disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

Moreover, as the Veteran was already awarded a total disability rating based on individual unemployability, the Board need not address whether such issue has been raised by the record.  

	B.  Earlier Effective Dates

The Veteran contends that he is entitled to earlier effective date for the grants of service connection for his bilateral upper extremity impairment, bilateral lower extremity impairment, and bilateral facial cranial nerve impairment, all due to Parkinson's disease.  Specifically, he asserts that earlier effective dates are warranted as he had symptoms as early as 2002.  See, e.g., September 2012 notice of disagreement.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A private October 2002 treatment record shows that the Veteran had a slight tremor.  The first indication of tremors in VA treatment records was in May 2003 when he complained of a tremor, which was most pronounced on waking, but also while he was at work.  

The Veteran filed an initial claim seeking service connection for several disabilities in October 2002.  Although he claimed service connection for several disabilities, the Veteran did not mention tremors in that claim.  The Veteran did claim service connection for neuropathy in that claim.  Service connection was ultimately granted for neuropathy of the feet, effective from October 18, 2002; neuropathy of the right upper extremity, effective from October 18, 2002; and neuropathy of the left upper extremity, effective from June 19, 2006.  The Veteran did not disagree with those effective dates.  

A claim seeking service connection for tremors in his hands, arms and legs was not received by the RO until November 13, 2007.  The claims file contains no evidence of any claims for tremors, either informal or formal, prior to November 13, 2007.  Indeed, in the September 2012 notice of disagreement, the Veteran's representative admitted that the claim was received in November 2007.  

The first evidence of a diagnosis of Parkinson's disease is a VA treatment record dated December 4, 2007.  The RO assigned an effective date of December 4, 2007, based on the record showing a diagnosis.  

In an October 2013 opinion, a VA examiner noted that the December 2007 record mentioned that the Veteran had four years of bilateral hand tremors.  Therefore, that would indicate at least a 2003 timeframe where tremors had been observed.  In an addendum opinion that same month, the examiner noted reviewing all of the Veteran's neurology records and that his first visit was in 2003, but that was for his neuropathy.  The examiner noted that a tremor was mentioned, but the neurologist did not find any suspicion for a Parkinson's diagnosis.  The examiner reported that that would be a specialty visit, and if Parkinson's was truly present, it would easily have been seen and diagnosed by the neurologist.  However, the December 2007 neurology records were much clearer, even though they stated "suggestion for early Parkinson's."  It was the examiner's opinion that the earliest diagnosis date would be December 2007.  

Based on a review of the evidence, the Board concludes that an effective date of November 13, 2007, but no earlier, is warranted for the grants of service connection of bilateral upper extremity impairment, bilateral lower extremity impairment, and bilateral facial cranial nerve impairment, all due to Parkinson's disease.

In this case, although the first confirmed diagnosis was not until December 4, 2007, the evidence shows that he had tremors prior to then.  The claim which led to the grant of service connection was received on November 13, 2007.  As the effective date for an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later, the Veteran cannot receive an effective date earlier than November 13, 2007, the date of the claim.  Although the Veteran filed previous claims prior to November 13, 2007, there is nothing in any earlier claims evidencing an intent to file service connection for tremors associated with Parkinson's disease.  There is no evidence that any statement, which can be construed as a claim seeking service connection for bilateral upper extremity, bilateral lower extremity, and facial cranial nerve disabilities due to Parkinson's disease, was received until the November 2007 claim.  

In light of the foregoing, the earliest effective date for the award of service connection that may be assigned is November 13, 2007.  Consequently, the Board concludes that an effective date of November 13, 2007, but no earlier, is warranted.


ORDER

Entitlement to service connection for hypertension as secondary to the service-connected diabetes mellitus, type II is granted.

Entitlement to an initial rating in excess of 40 percent for right upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II is denied.

Entitlement to an initial rating in excess of 30 percent for left upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II is denied.

Entitlement to an initial compensable rating for right facial cranial nerve impairment due to Parkinson's disease is denied.

Entitlement to an initial compensable rating for left facial cranial nerve impairment due to Parkinson's disease is denied.

Entitlement to an effective date of November 13, 2007, but no earlier, for the grant of service connection for bilateral upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II is granted.

Entitlement to an effective date of November 13, 2007, but no earlier, for the grant of service connection for bilateral lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, type II is granted.
Entitlement to an effective date of November 13, 2007, but no earlier, for the grant of service connection for bilateral facial cranial nerve impairment due to Parkinson's disease is granted.



______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


